Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This non-final office action is in response to the application filed 10/28/2019.
Claims 1-16 are pending.  Claims 1, 15, and 16 are independent claims. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


(See Claim 16 with the term “means” and examiner’s note below)
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations (claim 16) that include the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) (Claim 16) “means for acquiring a form definition screen that is a screen on which a form image is defined,…means for acquiring sizes of each of the plurality of frames; means for acquiring correct recognition rates for the frames corresponding to the sizes of each of the frames…means for determining whether or not the correct recognition rate of each frame is less than or equal to a threshold; and performing control to change”
The term “means” is not modified with sufficient structure, material, or acts for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kamada (6466694) in further view of Xu (20190197309) in further view of Corso (20080002234)

Regarding claim 1, Kamada teaches an information processing apparatus comprising: a memory; and a processor connected to the memory and configured to: acquire a form definition screen that is a screen on which a form image is defined, the form definition screen containing a plurality of frames; 
(Column 1: 5-67, discloses an image of a document containing elements such as text, 
Kamada fails to teach acquire sizes of each of the plurality of frames, acquire correct recognition rates for the frames corresponding to the sizes of each of the frames, determine whether or not the correct recognition rate of each frame is less than or equal to threshold;  and for each frame having a correct recognition rate less than or equal to the threshold, acquire sizes of the plurality of frames,  perform control to change a display style of that frame
Xu teaches acquire sizes of each of the plurality of frames, acquire correct recognition rates for the frames corresponding to the sizes of each of the frames, (0055-0056, discloses location information of the region divided is represented in Fig. 3. Coordinate (x,y,w,h)  W representing the width of the region and h the height of region and storing the coordinates to storage and 0051, discloses recognition accuracy of below or above a score of 85. The examiner interprets as calculating recognition rate)  whether or not the correct recognition rate of each frame is less than or equal to threshold;  (0051, discloses scoring text contents to identify recognition accuracy a recognized item that has a score of 85 or higher is regarded with high recognition accuracy and a score lower than 85 is regarded with low recognition). The examiner and for each frame having a correct recognition rate less than or equal to the threshold, acquire sizes of the plurality of frames, (0051, discloses storing the coordinates of regions with the recognition result and 0055, discloses location information of the region divided is represented in Fig. 3. Coordinate (x,y,w,h)  W representing the width of the region and h the height of region and 0052, discloses identifying recognition accuracy and determining a key point that causes low recognition accuracy (size of the frame) that maybe solved over time.) perform control to change a display style of that frame (0051, discloses adding a small triangle is added to the display frame or modifying colors)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kamada to incorporate the teachings of Xu.  Doing so would allow statistical data to be tracked and the user to view relationships between the sizes of the frames and the correct recognition rates for the frames which would allow the user to adjust the size of the frame to achieve a higher recognition rate in the document for each of the form fields and the user to easily view the frames that were below a threshold of the correct recognition rate by changing the display style of the effect frames.
Kamada and Xu fail to teach the correct recognition rates being generated by a certain number of validation results;
  Corso teaches the correct recognition rates being generated by a certain number of validation results; (Fig. 13, depicts an error rate and 0029, discloses a user to validate the accuracy of work by a scanning system and an error rate is generated based on the number of corrected fields divided by the total number of fields  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kamada and Xu to incorporate the teachings of Corso.  Doing so would allow the user to determine a statistical measure by dividing the number of correct recognition results by the number of recognition results and display to the user in the form fields each field that was below a threshold of the percentage of correctly recognized field for each frame.

Regarding claim 2, Kamada, Xu, and Corso teaches the information processing apparatus according to Claim 1. Kamada teaches wherein the processor is configured to perform control to display a relationship between the sizes of the frames and the correct recognition rates for the frames on the form definition screen, the relationship being derived from the statistical data. (Fig. 8 and Column 10: 57-67- Column 11: 1-24, discloses the image range of the circumscribed rectangle and Column 9: 1-7 discloses displaying the result candidate codes ranked in order of degree of certainty and Fig. 34, depicts the relationship 


Regarding claim 3, Kamada, Xu, and Corso teach the information processing apparatus according to Claim 2.  Kamada teaches wherein the processor is configured to perform control to, in response to receipt on the form definition screen of a change in the size of the frame whose display style is changed, (Column 10: 57-67, discloses a user instruction to change the coordinate point to select an element within the circumscribed rectangle and Column 10: 19-37, discloses modifying the image range of the element using a circumscribed rectangle from the black pixel portion of a character and Column 14: 36-44, discloses changing the size and display of the element image) display relationships between the size of the frame and the correct recognition rate for the frame, the relationships being obtained before and after the change. (Column 6: 49-61, discloses displaying the character recognition and the type code of the region and Column 10: 57-67, discloses a user selecting a coordinate within the rectangle displaying the instructed element and Column 14: 57-65 discloses modifying the element by reducing or enlarging the element and Fig. 34 and 35 and Column 16: 50-56 discloses displaying the degree of certainty with the element and Column 16: 14-22 discloses modifying the element and performs the process of recognizing the image again according to the type attribute)

claim 4, Kamada, Xu, and Corso teach the information processing apparatus according to Claim 1.  Kamada teaches wherein the processor is configured to perform control to change a display style of a nearby frame located near one of the frames whose display style is changed, (Column 14: 58-67-Column 15: 1-14, discloses modifying the outline data by enlarging the frame, the results of Fig. 27 are obtained by an editing operation and Column 14: 44-52, disclose making the size of the character identical to the existing characters and Column 14: 20-30 discloses cancelling the display of the frame of the modified character code) when the correct recognition rate for the nearby frame is low, the nearby frame being a frame whose size decreases with an increase in the size of the one frame whose display style is changed. (Fig. 22 and Fig. 23 and Column 14: 20-30, cancelling the display of the rectangles and depicts the modification of the two frames with the frames are cancelled for the characters that were not correctly recognized and Column 14: 66-67- Column 15: 1-2, discloses modifying the outline data of a character image by enlarging the image a display of Fig. 27 is obtained)

Regarding claim 5, Kamada, Xu, and Corso teach the information processing apparatus according to Claim 1.  Kamada teaches wherein the processor is configured to perform control to change a display style of a frame having a smallest reduction in correct recognition rate among a plurality of frames other than one of the frames whose display style is changed, (claim 12: 57-67, disclose recognizing a frame and vectorising the frame and identifying a region within the frame and Column 14: 66-2 and Column 15: 1-2, discloses that the display of Fig. 27 is obtained and Column 5: 28-33, discloses modifying the individual information such as the font of the outline data to increase the size of the character) the plurality of other frames being frames whose sizes decrease with an increase in the size of the frame whose display style is changed. (Fig. 23 and Column 14: 20-44, discloses editing and mixing operations by the user and modifying the size of the elements)  

Regarding claim 6, Kamada, Xu, and Corso teaches the information processing apparatus according to Claim 2.  Kamada teaches wherein the statistical data further includes recognition dictionaries in association with the-attributes of the frames, (Column 16: 34-40, discloses a recognition dictionary and a candidate code of the frame) and the processor is configured to perform control to display, for each of the recognition dictionaries, a relationship between the size of the frame associated with the recognition dictionary and the correct recognition rate for one of the frames. (Fig. 34 and 35 and Column 16: 34-56, displays the degrees of certainty with the size of the frame)

Regarding claim 7, Kamada, Xu, and Corso teaches the information processing apparatus according to Claim 6. Kamada teaches wherein the processor is configured to perform control to, in response to receipt on the form definition screen of a change in the recognition dictionary associated with the frame whose display style is changed, change the relationship between the size of the frame and the correct recognition rate for the frame in accordance with the change. (Fig. 34 and 35 and Column 16: 34-42 discloses a degree of certainty to each candidate code with a degree of certainty for each recognition result and Column 16: 64-67, discloses a user may modify the degree of certainty of the element and Column 17: 1-6 discloses updating the display with the inputted degree of certainty and updating the display of order of recognition candidates)

Regarding claim 8, Kamada, Xu, and Corso teaches the information processing apparatus according to Claim 1.  Kamada teaches wherein the processor is configured to perform control to change display styles of the frames in the form image in a different manner on the form definition screen in accordance with the correct recognition rates for the frames. (Column 17: 1-7 discloses modifying the degree of certainty and updating the display)

Regarding claim 9, Kamada, Xu, and Corso teaches the information processing apparatus according to Claim 2.  Kamada teaches wherein the processor further performs control to change display styles of the frames in the form image in a different manner on the form definition screen in accordance with the correct recognition rates for the frames. (Column 12: 50-67 discloses modifying the frame with a different display style by selecting the correct recognition result)

Regarding claim 10, Kamada, Xu, and Corso teaches the information processing apparatus according to Claim 3.  Kamada teaches wherein the processor is configured to perform control to change display styles of the frames in the form image in a different manner on the form definition screen in accordance with the correct recognition rates for the frames. (Column 12: 50-67 discloses modifying the frame with a different display style by selecting the correct recognition result)

Regarding claim 11, Kamada, Xu, and Corso teaches the information processing apparatus according to Claim 4, Kamada teaches wherein the processor is configured to perform control to change display styles of the frames in the form image in a different manner on the form definition screen in accordance with the correct recognition rates for the frames. (Column 12: 50-67 discloses modifying the frame with a different display style by selecting the correct recognition result)

Regarding claim 12, Kamada, Xu, and Corso teaches the information processing apparatus according to Claim 5, Kamada teaches wherein the processor is configured to perform control to change display styles of the frames in the form image in a different manner on the form definition screen in accordance with the correct recognition rates for the frames. (Column 12: 50-67 discloses modifying the frame with a different display style by selecting the correct recognition result)

Regarding claim 13, Kamada, Xu, and Corso teaches the information processing apparatus according to Claim 6.  Kamada teaches wherein the processor is configured to perform control to change display styles of the frames in the form image in a different manner on the form definition screen in accordance with the correct recognition rates for the frames. (Column 12: 50-67 discloses modifying the frame with a different display style by selecting the correct recognition result)

Regarding claim 14, Kamada, Xu, and Corso teaches the information processing apparatus according to Claim 7. Kamada teaches wherein the processor is configured to perform control to change display styles of the frames in the form image in a different manner on the form definition screen in accordance with the correct recognition rates for the frames. (Column 12: 50-67 discloses modifying the frame with a different display style by selecting the correct recognition result)

Regarding claim 15, Kamada teaches a non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising:  acquiring a form definition screen that is a screen on which a form image is defined, the form definition screen containing a plurality of frames; (Column 1: 5-67, discloses an image of a document containing elements such as text, tables, graphics, and frames and 
Kamada fails to teach acquiring sizes of each of the plurality of frames, acquire correct recognition rates for the frames corresponding to the sizes of each of the frames, determining whether or not the correct recognition rate of each frame is less than or equal to threshold;  and for each frame having a correct recognition rate less than or equal to the threshold, acquire sizes of the plurality of frames,  perform control to change a display style of that frame
Xu teaches acquiring sizes of each of the plurality of frames, acquire correct recognition rates for the frames corresponding to the sizes of each of the frames, (0055-0056, discloses location information of the region divided is represented in Fig. 3. Coordinate (x,y,w,h)  W representing the width of the region and h the height of region and storing the coordinates to storage and 0051, discloses recognition accuracy of below or above a score of 85)determining whether or not the correct recognition rate of each frame is less than or equal to threshold;  (0051, discloses scoring text contents to identify recognition accuracy a recognized item that has a score of 85 or higher is regarded with high recognition accuracy and a score lower than 85 is regarded with low recognition) and for each frame having a correct recognition rate less than or equal to the threshold, acquire sizes of the plurality of frames,  (0051, perform control to change a display style of that frame (0051, discloses adding a small triangle is added to the display frame or modifying colors)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kamada to incorporate the teachings of Xu.  Doing so would allow statistical data to be tracked and the user to view relationships between the sizes of the frames and the correct recognition rates for the frames which would allow the user to adjust the size of the frame to achieve a higher recognition rate in the document for each of the form fields and the user to easily view the frames that were below a threshold of the correct recognition rate by changing the display style of the effect frames.
Kamada and Xu fail to teach the correct recognition rates being generated by a certain number of validation results;
  Corso teaches the correct recognition rates being generated by a certain number of validation results; (Fig. 13, depicts an error rate and 0029, discloses a user to validate the accuracy of work by a scanning system and an error rate is generated based on the number of corrected fields divided by the total number of fields and 0041, disclose verifying data elements and 0057, discloses a sample size when calculating an error rate and a number of pieces of work to verify based on a given error  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kamada and Xu to incorporate the teachings of Corso.  Doing so would allow the user to determine a statistical measure by dividing the number of correct recognition results by the number of recognition results and display to the user in the form fields each field that was below a threshold of the percentage of correctly recognized field for each frame.

Regarding claim 16, Kamada teaches an information processing apparatus comprising: means for acquiring a form definition screen that is a screen on which a form image is defined, the form definition screen containing a plurality of frames; (Column 1: 5-67, discloses an image of a document containing elements such as text, tables, graphics, and frames and determining the image of document constituent element (region) such as a frame and the intra-region (recognizes a character in the individual region) and handling and modification operation of the recognition result consisting of a correct answer ratio that is not 100 percent. (Column 47-50, discloses a recognition result of a character within a frame, recognizing a character in an individual region (frame) and Column 1: 67-Column 2: 1-3, discloses a table and recognizing a character within each cell (Frame)) 
Kamada fails to teach means for acquiring sizes of each of the plurality of frames, means for acquiring correct recognition rates for the frames corresponding to the sizes of each of the frames, means for determining whether or not the correct recognition rate of each frame is less than or equal to threshold; and means for, for each frame having a correct recognition rate less than or equal to the threshold, perform control to change a display style of that frame
Xu teaches means for acquiring sizes of each of the plurality of frames, means for acquiring correct recognition rates for the frames corresponding to the sizes of each of the frames, (0055-0056, discloses location information of the region divided is represented in Fig. 3. Coordinate (x,y,w,h)  W representing the width of the region and h the height of region and storing the coordinates to storage and 0051, discloses recognition accuracy of below or above a score of 85) means for determining whether or not the correct recognition rate of each frame is less than or equal to threshold;  (0051, discloses scoring text contents to identify recognition accuracy a recognized item that has a score of 85 or higher is regarded with high recognition accuracy and a score lower than 85 is regarded with low recognition) and means for, for each frame having a correct recognition rate less than or equal to the threshold, (0051, discloses storing the coordinates of regions with the recognition result and 0055, discloses location information of the region divided is represented in Fig. 3. Coordinate (x,y,w,h)  W representing the width of the region and h the height of region and 0052, discloses identifying recognition accuracy and determining a key point that causes low recognition accuracy (size of the frame) that maybe solved over time.) performing control to change a display style of that frame (0051, discloses adding a small triangle is added to the display frame or modifying colors)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kamada to incorporate the teachings of Xu.  Doing so would allow statistical data to be tracked and the user to view relationships between the sizes of the frames and the correct recognition rates for the frames which would allow the user to adjust the size of the frame to achieve a higher recognition rate in the document for each of the form fields and the user to easily view the frames that were below a threshold of the correct recognition rate by changing the display style of the effect frames.
Kamada and Xu fail to teach the correct recognition rates being generated by a certain number of validation results;
  Corso teaches the correct recognition rates being generated by a certain number of validation results; (Fig. 13, depicts an error rate and 0029, discloses a user to validate the accuracy of work by a scanning system and an error rate is generated based on the number of corrected fields divided by the total number of fields and 0041, disclose verifying data elements and 0057, discloses a sample size when calculating an error rate and a number of pieces of work to verify based on a given error rate) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kamada and Xu to incorporate the teachings of Corso.  Doing so would allow the user to determine a statistical measure by dividing the number of correct recognition results by the number of recognition results and display to the user in the form fields each field that was below a threshold of the percentage of correctly recognized field for each frame.


Response to Arguments

1.	Applicant’s arguments filed 10/26/2021 have been fully considered but they are not persuasive.  See detailed rejection above.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN GOLDEN whose telephone number is (571)272-2128.  The examiner can normally be reached on Monday-Friday; 08:00a.m.-05.00 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STEVEN GOLDEN/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144